Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 1 of 11 PageID #: 1261
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 2 of 11 PageID #: 1262
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 3 of 11 PageID #: 1263
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 4 of 11 PageID #: 1264
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 5 of 11 PageID #: 1265
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 6 of 11 PageID #: 1266
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 7 of 11 PageID #: 1267
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 8 of 11 PageID #: 1268
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 9 of 11 PageID #: 1269
                                                                   Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 10 of 11 PageID #: 1270
                                                                    Attachment 36
Case 3:18-cv-01234 Document 1-37 Filed 11/02/18 Page 11 of 11 PageID #: 1271
                                                                    Attachment 36
